DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office action. Claims 1-20 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged.
In light of the newly amended claims and arguments, the 101 rejection has been withdrawn. The newly amended claims now include patent eligible limitations from the claims that were previously determined to be patent eligible.

Response to Argument - 35 USC § 101
The 101 arguments are moot in light of the withdrawn rejection as seen above.
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are persuasive.
Response to Argument - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
 In light of the amendments, the arguments are now moot as the amended limitations require further search and consideration. An updated 103 Rejections can be seen below.
The 103 rejections are updated and maintained as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 7, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 20190295029 A1) in view of Bills et al. (US 20170308402 A1).
Regarding Claims 1, 9, and 15, Weber teaches: A cloud-computing system, comprising: an enterprise management data-center remotely located from one or more client networks and hosting a client instance for the one or more client networks; wherein the enterprise management data-center comprises a non-transitory, machine-readable medium storing computer-readable instructions, wherein the computer-readable instructions executed by one or more processors of the enterprise management data-center cause the cloud computing system to perform the operations, the operations comprising; (See Weber, [abstract]; Apparatus and associated methods relate to a computer-aided movable fixed asset management system including a host application (host app) and a mobile application (mobile app or driver app), the mobile app granting drivers permission to perform a “next work order step” in a driver workflow, in response to the driver entering information (e.g., movable fixed asset ID, movable fixed asset size) into the mobile app. In an illustrative example, the host app may be resident on a remote server operated by a dispatcher and mobile app may be resident on multiple mobile devices, each operated by a unique driver and further see Weber, [0043]; The network 215 may be a cloud network or may be, for example, one or more of various wireless networks. In various implementations, the network 215 may be, for example, one or more of various wired networks. Further, the network 215 may employ various wireless networks and wired networks in combination and further see Weber, [claim 1]; An apparatus comprising: a processor; a non-transitory computer readable medium operably coupled to the processor and containing a program of instructions that, when executed by the processor).
generating a dispatcher graphical user interface (GUI), comprising interaction points interaction points disposed on a first geographic map, wherein a first set of interaction points on the dispatcher GUI comprise task icons that correspond to tasks to be performed and a second set of interaction points on the dispatcher GUI comprise agent icons that correspond to agents assignable to perform the tasks; (See Weber, [0006]; The dispatch module may be a web-based application that may present to the dispatcher a graphical user interface displaying a map-based dispatching system. The dispatch module may be operated by the dispatcher and may be operated in a remote location with network access. The dispatcher (or group of dispatchers) may plan the work-flows of the drivers by working with a drag-and-drop map and assignment palette graphical user interface (GUI). As orders come in from customers (e.g., deliver a movable fixed asset, pick up a movable fixed asset) they may appear on the map. The dispatcher may drag and drop the orders from the map into an assignment palette (the drivers' haul list or queue), where the orders may get assigned to specific drivers, and form a workflow and further see Weber, [0063]; The interactive map includes various icons for drivers, work orders, and routes. The various icons are placed on the interactive map in their associated locations. The dispatch screen includes a workflow palette for assembly of workflows. Each driver may be associated with the unique workflow. On the workflow palette, the dispatch application 600 displays the current workflow for a specific driver in response to the dispatcher selecting that specific driver. The workflow palette is described in more detail with reference to FIG. 14A). 
determining a suggested route for the respective agent to perform the respective task based on the first geographic location and the second geographic location; (See Weber, [0007]; At each pick-up and drop-off site, the drivers may receive the next step of their workflow in response to entering information (e.g., movable fixed asset ID, movable fixed asset size) into the mobile app. The information may be sent to the dispatcher app along with automated information (e.g., time, location, driver ID). As the driver transports the movable fixed asset, the mobile app may send real-time location updates to the dispatcher app. In this manner, the dispatcher app may remain in lock-step with the driver's location and the state of the driver's work-flow and further See Weber, [0011]; The workflows may include driver clock-in and clock-out as well as activities in-between. The mobile app may provide driving directions for drivers, real-time location updates, recording of weight tickets (pictures), and manifests (e.g., asbestos, meth) and further see Weber, [0063]; FIG. 6 depicts a flowchart of an exemplary dispatch application. A dispatch application 600 may be employed by a dispatcher. The dispatch application 600 begins execution at a step 605, where execution displays a dispatch screen. The dispatch screen includes an interactive map. The interactive map includes various icons for drivers, work orders, and routes and further see Weber, [0131]; FIG. 17 depicts an illustrative route mapping generated by an exemplary dispatch application. In the depicted example, the locations of the work orders are connected by arrows in the order they are assembled on a workflow palette. The arrows in the route mapping may advantageous provide a visual aid to a dispatcher assembling a driver's workflow).  The Examiner notes that system of Weber provides routes and directions and utilizes the real-time location data of the driver.
providing, via a second geographic map displayed as part of an agent GUI displayed separate from the dispatcher GUI, instructions to perform one or more parts of the respective task based on the suggested route and the data that indicates dragging and dropping. (See Weber, [0035]; FIGS. 18A, 18B, 18C, 18D, 18E, 18F and 18G depict illustrative driver application screens generated by an exemplary driver application and further see Weber, [0085]; Next, at step 815 the driver application 800 displays a Pre-Trip checkoff list at step 815. An exemplary Pre-Trip checkoff list is presented in more detail with reference to FIG. 18A. In an illustrative example, a driver may log in, check-select “Clock in,” perform pre-trip procedures (as outlined company guidelines, for example) enter the odometer reading of his truck, and finally check-select pre-trip and further see Weber, [0090]; If, at step 825, the map option is selected, then execution continues to step 850. At step 850 the driver application 800 displays an interactive map focused on the geographic area surrounding the work order location. When close is selected, execution jumps back to step 825. In various embodiments, a driver may select a back button, or may select a driver menu 875 to exit the map and to jump back to step 825. ).
While Weber teaches assigning tasks by dragging and dropping, Weber does not further specify dragging an agent icon to a task icon. However, Weber in view of the analogous art of Bills (i.e. task management interfaces) does teach: receiving, via the interaction points of displayed on the first geographic map the dispatcher GUI, data indicative of a dragging and dropping a respective agent icon from a first geographic location of a plurality of geographic locations to a respective task icon positioned at a second geographic location of the plurality of geographic locations to assign a respective task corresponding to the respective task icon to a respective agent corresponding to the respective agent icon. (See Bills, [0029]; In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated drag and drop features of Bills in order to create a more versatile system that allows various objects to be linked to a task (See Bills, [0105]; A link between the task object and the particular data object may optionally be created. As another example, a menu for editing fields of the task object may include an attachment control. Upon clicking or otherwise selecting the attachment control, a user may browse various data objects and select one or more data objects to attach to the task object. 
Further regarding Claim 15, the claim introduces non-transitory, computer readable medium comprising instructions, wherein the instructions are configured to be executed by a processor to perform operations comprising. Weber further teaches the use of computer readable medium. (See Weber, [claim 1]; An apparatus comprising: a processor; a non-transitory computer readable medium operably coupled to the processor and containing a program of instructions that, when executed by the processor).
Regarding Claim 2, Weber/Bills further teaches wherein dragging and dropping the respective agent icon comprises dragging and dropping the agent icon to the respective task icon to assign the respective task to the respective agent. (See Bills, [0029]; In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler).
Regarding Claim 3, Weber/Bills further wherein the suggested route comprises a route from the first geolocation of the agent to the first geographic location of the respective agent part to the third geolocation of the part. However, Weber does further teach this limitation. (See Weber, [0011]; The mobile app (driver app) may be a mobile application in communication with the host app. The host app may synchronize drivers' workflows on the mobile app in real-time. The workflows may include driver clock-in and clock-out as well as activities in-between. The mobile app may provide driving directions for drivers, real-time location updates, recording of weight tickets (pictures), and manifests (e.g., asbestos, meth) and further see Weber, [0057]; In various examples of requested service, one or more locations may be entered by the dispatcher. For example, for a "Spot" service, where a fixed asset is requested by a customer, only one location may be required. In some examples, such as a "Dump and Return" service where a fixed asset is picked up at one location (e.g., location-1) and emptied at separate location, such as a way-point, (e.g., location-2), two locations may be required).
While Weber/Bills teaches a routing, part at a third location, and the dragging and dropping to assign, Weber does not further teach dragging and dropping the agent icon. However, Weber in view of Bills does teach this limitation: wherein the wherein the data is indicative of dragging and dropping the respective agent icon to a part icon corresponding to a part, wherein the part icon is positioned at a third geographic location of the plurality of geographic locations, (See Bills, [0054]; Other data objects 123 are not necessarily associated with location data. Both geospatial objects 122 and other data objects 123 may include a variety of types of objects. Example object types include event objects comprising data describing events that have occurred, report objects comprising data describing reports generated by users such as operators or field analysts, user objects comprising data describing individual persons, resource objects or asset objects comprising data describing physical assets or resources that are available, and so forth. and further see Bills, [0090]; In an embodiment, the map may further include icons representing other data objects as well, such as user icons representing locations of user objects, asset icons representing locations of asset objects, report icons representing locations of report objects, and so forth and further see Bills, [claim 6]; display a plurality of user icons representing a plurality of the user objects; an input handler configured to receive assignment inputs that drags particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler). The Examiner notes that Bills teaches using object icons which include resource and asset icons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated drag and drop features of Bills in order to create a more versatile system that allows various objects to be linked to a task (See Bills, [0105]; A link between the task object and the particular data object may optionally be created. As another example, a menu for editing fields of the task object may include an attachment control. Upon clicking or otherwise selecting the attachment control, a user may browse various data objects and select one or more data objects to attach to the task object. 
Regarding Claims 10 and 16, Weber/Bills further teaches assigning, via the one or more processors a second GUI of the one or more GUIs, the respective task to the respective agent based on the dragging and dropping. (See Bills, [0029]; In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler). The Examiner notes that Bills teaches a plurality of user icons and a plurality of tasks.
Regarding Claims 11 and 17, Weber/Bills further teaches wherein the data is indicative of [dragging and dropping the respective agent icon to a part icon] positioned at a third geographic location of the plurality of geographic locations, and wherein the suggested route comprises a route from the first geographic location of the respective agent to the third geographic location (See Weber, [0011]; The mobile app (driver app) may be a mobile application in communication with the host app. The host app may synchronize drivers' workflows on the mobile app in real-time. The workflows may include driver clock-in and clock-out as well as activities in-between. The mobile app may provide driving directions for drivers, real-time location updates, recording of weight tickets (pictures), and manifests (e.g., asbestos, meth) and further see Weber, [0057]; In various examples of requested service, one or more locations may be entered by the dispatcher. For example, for a "Spot" service, where a fixed asset is requested by a customer, only one location may be required. In some examples, such as a "Dump and Return" service where a fixed asset is picked up at one location (e.g., location-1) and emptied at separate location, such as a way-point, (e.g., location-2), two locations may be required).
While Weber/Bills teaches a routing, part at a 3rd location, and the dragging and dropping to assign, Weber does not further teach dragging and dropping the agent icon. However, Weber in view of Bills does teach dragging and dropping an agent icon to part icon. (See Bills, [0054]; Other data objects 123 are not necessarily associated with location data. Both geospatial objects 122 and other data objects 123 may include a variety of types of objects. Example object types include event objects comprising data describing events that have occurred, report objects comprising data describing reports generated by users such as operators or field analysts, user objects comprising data describing individual persons, resource objects or asset objects comprising data describing physical assets or resources that are available, and so forth. and further see Bills, [0090]; In an embodiment, the map may further include icons representing other data objects as well, such as user icons representing locations of user objects, asset icons representing locations of asset objects, report icons representing locations of report objects, and so forth and further see Bills, [claim 6]; display a plurality of user icons representing a plurality of the user objects; an input handler configured to receive assignment inputs that drags particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler). The Examiner notes that Bills teaches using object icons which include resource and asset icons.
	Claims 6-8, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 20190295029 A1) and Bills et al. (US 20170308402 A1) in view of Mitchell et al. (US 20100312604 A1).
Regarding Claim 6, While Weber/Bills teaches a dispatcher GUI, neither further specifies the use of authority levels. However, Weber/Bills in view of the analogous art of Mitchell (i.e. task management) further teaches wherein the dispatcher GUI is associated with a first set of functions based on a first authority level of a first user of the dispatcher GUI first computing device (See Mitchell; [0042]; One or more dispatchers 120 may use a dispatch application 140 to convey schedule change information to the field technicians 115 and to manage alerts and reminders related to each of the scheduled appointments....The dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations and further see Mitchell, [0151]; Admission rights and privileges are set for the particular client to enable users associated with the particular client to access the segregated data area (1630). For example, various user roles may be defined, such as scheduler, dispatcher, technician supervisor, and technician and further see Mitchell, [0151]; Admission rights and privileges are set for the particular client to enable users associated with the particular client to access the segregated data area (1630). For example, various user roles may be defined, such as scheduler, dispatcher, technician supervisor, and technician. Users of each role type may be identified, and for each identified user, a user account may be established with an associated user identification, password and role membership). The Examiner notes that changing schedules and managing alerts are some of the functions available to the first map and the Examiner further notes that roles/authority are set by the system of Mitchell.
wherein the agent GUI is associated with a second set of functions based on a second authority level of the agent a second user of the second computing device., (See Mitchell; [0046]; The technician device 150 may be a handheld PC (personal computer), wireless handheld device, laptop, smart phone, desktop computer, or other device. The technician device 150 executes a device application 180. The device application 180 may include various functionality. For example, the device application 180 may include functionality related to work orders, such as providing the ability to display a view of the current days completed and yet-to-be-completed work orders. Work orders may be displayed in a filtered list. Work orders may also be displayed in a map view and further see Mitchell, [0151]; Admission rights and privileges are set for the particular client to enable users associated with the particular client to access the segregated data area (1630). For example, various user roles may be defined, such as scheduler, dispatcher, technician supervisor, and technician. Users of each role type may be identified, and for each identified user, a user account may be established with an associated user identification, password and role membership).
and wherein the first set of functions is different from the second set of functions. (See Mitchell; [0047]; The technician device 150 may be a handheld PC (personal computer), wireless handheld device, laptop, smart phone, desktop computer, or other device. The technician device 150 executes a device application 180.... Work orders may be displayed in a filtered list. Work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders). The Examiner notes the functions of each display are listed and allow for different functionality between each display and device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the authority levels as taught by Mitchell because as taught by Mitchell, [0151]; “The admission rights and privileges may be used to prevent other client devices or other external users from accessing the data associated with the particular client. The admission rights and privileges may be tied to hardware information of technician devices used by technicians of the client such that only technicians physically possessing a technician device associated with the particular client are able to access the particular client's data.” The authority levels of Mitchell allow the system to prevent users from accessing areas they should not be in and ensuring users are in the role they are assigned to.
Regarding Claim 7, Weber/Bills/Mitchell further teaches: wherein the dispatcher GUI comprises a second respective agent icon associated with a second respective geographic location of a second respective agent (See Bills; [0096]; In an embodiment, block 270 may comprise displaying, on the map, a plurality of task icons representing a plurality of task objects that have not been assigned to user objects. Block 270 may further comprise displaying a plurality of user icons representing the user objects as a list of items, or in any other configuration, in an interface area adjacent to the map. The graphical user interface receives input that drags a particular user icon over a task icon. Responsive to this input, an association is stored between the task object that corresponds to the task icon and the user object represented by particular user icon). The Examiner notes the plurality of icons as taught by Bills.
wherein the first set of functions comprises assigning a second respective task to the second respective agent by dragging and dropping a second respective task icon to the second respective agent icon, (See Bills, [0029]; In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons; wherein the object linking component is configured to attach particular user objects, corresponding to the particular user icons, to particular task objects, corresponding to the particular task icons, responsive to the assignment inputs received by the input handler). The Examiner notes that Bills teaches a plurality of user icons and a plurality of tasks.
Regarding Claim 8, Weber/Bills/Mitchell further teaches wherein the second set of functions comprises receiving, via the agent GUI, instructions to perform one or more parts of the respective task. (See Weber; [0087]; The driver application 800 remains at step 815 until all the pre-trip checks are check-selected by the driver. Once complete, execution continues to step 820. At step 820, the driver application 800 retrieves the current work orders from the database that are associated with the driver. The driver application 800 then displays the work orders on a work order screen. An exemplary driver application work order screen is presented in more detail with reference to FIG. 25A and FIG. 25B. If a work order is selected by the driver, then the driver application expands the work order to present further work order details.).
Regarding Claims 13 and 19, Weber/Bills/Mitchell wherein the first geographic map is associated with a first set of functions;  (See Mitchell; [0042]; One or more dispatchers 120 may use a dispatch application 140 to convey schedule change information to the field technicians 115 and to manage alerts and reminders related to each of the scheduled appointments....The dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic). The dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map). The Examiner notes the system allows rescheduling and other options for the dispatcher functionality.
wherein the second geographic map is associated with a second set of functions, and (See Mitchell; [0046]; The technician device 150 may be a handheld PC (personal computer), wireless handheld device, laptop, smart phone, desktop computer, or other device. The technician device 150 executes a device application 180. The device application 180 may include various functionality. For example, the device application 180 may include functionality related to work orders, such as providing the ability to display a view of the current days completed and yet-to-be-completed work orders. Work orders may be displayed in a filtered list. Work orders may also be displayed in a map view and further see Mitchell, [0151]; Admission rights and privileges are set for the particular client to enable users associated with the particular client to access the segregated data area (1630). For example, various user roles may be defined, such as scheduler, dispatcher, technician supervisor, and technician. Users of each role type may be identified, and for each identified user, a user account may be established with an associated user identification, password and role membership).
wherein a first set of functions is different from the second set of functions. (See Mitchell; [0042];  One or more dispatchers 120 may use a dispatch application 140 to convey schedule change information to the field technicians 115 and to manage alerts and reminders related to each of the scheduled appointments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated multiple displays and user functions as taught by Mitchell, because as taught by Mitchell [0042] having unique functions for dispatchers allows the dispatcher to “manage changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic).” Additionally the multiple displays creates efficiencies for the field technicians by being able to view “driving directions,” map markers indicating locations of assigned work,” and “other functionality related to work orders” (See Mitchell [0046]). Allowing the technician his own personalized map provides a clean workspace that does not have unneeded information that would be displayed on the dispatcher’s screen.
Regarding Claim 14, Weber/Bills/Mitchell further teaches: providing, via the one or more processors, communication functions configured to enable communication between a dispatcher associated with the dispatcher GUI and the respective agent (See Mitchell; [0125]; The supervisor may have access to the dispatch application from a mobile device (e.g., handheld PC) and/or from another device such as a desktop computer. Progress and status of each work order for each technician supervised by the supervisor may be displayed in the dispatch interface in a list and/or map interface). The Examiner notes that the supervisor being able to monitor the status by a mapping interface is indicative of the mobile map communicating with the supervisor device and maps.
Regarding Claim 20, Weber in view of Mitchel further teaches: providing, on the dispatcher GUI or the agent GUI, communication functions configured to enable communication between a dispatcher associated with the dispatcher GUI and the respective agent (See Mitchell; [0125]; The supervisor may have access to the dispatch application from a mobile device (e.g., handheld PC) and/or from another device such as a desktop computer. Progress and status of each work order for each technician supervised by the supervisor may be displayed in the dispatch interface in a list and/or map interface). The Examiner notes that the supervisor being able to monitor the status by a mapping interface is indicative of the mobile map communicating with the supervisor device and maps.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 20190295029 A1) in view of Bills et al. (US 20170308402 A1), Meyer et al. (US 20150177952 A1) and further in view of Official Notice. 
Regarding Claims 12 and 18, Weber/Bills teaches task dispatch system of independent claims 9 and 15, but neither further specifies the use of search fields. However, Weber/Bills in view of the analogous art of Meyer (i.e. task management)  does teach providing, via the one or more processors, a search field; (See Meyer, [0044]; The user interface 210 enables the user to view calendar 110 at various levels of time granularity (e.g., hours of a day versus days of a week) by zoom in/out functions and at different periods of time (ranges of days in a certain week of a certain month and year for example) by forward/reverse navigation and search functions… Common graphical user interface technology operation and implementation of these functions are utilized). 
The Examiner is taking official notice that a search string is a known type of input for search functions. It would have been obvious to one of ordinary skill in the art to use a search string for the input of a search function and to receive back search results from the function. Each element of the search are known methods for searching functions.  It would have been obvious that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (See MPEP 2143(I)(A)).
receiving, via the one or more processors, data indicative of a search string into the search field; (See Meyer, [0044]; The user interface 210 enables the user to view calendar 110 at various levels of time granularity (e.g., hours of a day versus days of a week) by zoom in/out functions and at different periods of time (ranges of days in a certain week of a certain month and year for example) by forward/reverse navigation and search functions… Common graphical user interface technology operation and implementation of these functions are utilized). The above statement concerning search strings is a type of search function also applies to this limitation. 
providing, via the one or more processors, one or more icons of the plurality of interactive icons associated with the search string on the dispatcher GUI, the agent GUI, or both. (See Meyer, [0044]; and a user searchable area 204 having indications of various available resources (e.g. people, robots, tools, other equipment, machinery, etc.) 120a . . . 120n (generally 120)… Common graphical user interface technology operation and implementation of these functions are utilized). The Examiner notes that element 204 displays interactive user icons and further notes the icons would be displayed on the user interface (i.e. dispatcher) satisfying the “or” statement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated search functionality as taught by Meyer because as taught by Meyer [0046]; “a user searchable area 204 having indications of various available resources (e.g. people, robots, tools, other equipment, machinery, etc.)” allows the user to know what resources are available for each task allowing for more efficient scheduling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624